Title: Mark Langdon Hill to Thomas Jefferson, 17 April 1820
From: Hill, Mark Langdon
To: Jefferson, Thomas


					
						Sir
						
							Washington
							17th April 1820.
						
					
					I am highly honored by your favor of the 5th inst., and in relation to the publication of the letter there refered to, it is only necessary for you to indicate a wish, to insure, on my part, an implicit compliance.
					There never has been any biographical sketch of Mr Langdon, which has been attributable, in part, to the want of materials, or a particular knowledge of the most important transactions of his congressional life.
					
					Altho it is not to be pretended, that he possessed very great & splendid talents, yet he was a very influential, popular & useful man in that section of the Union where he resided, in maturing and establishing the Independence of the Country & aiding in the subsequent administration of the government. And Dear Sir, as it is in your power, more than any other man living, should it consist with your leisure (I know it will with your inclination) to furnish a few facts, and prepare a short biographical outline, suitable for the occasion, it would gratify not only his immediate connexions, but also his political friends generally, by whom you know he was highly regarded.
					Altho some time has elapsed since the death of Gov. Langdon, yet I recollect your elegant illusion “that all is not lost which is deferred,” and am of opinion, that a modest & just tribute to his memory would be laudable & useful.
					
						With the most profound veneration & respect.
						Your obedient humble Servant,
						
							Mark Langdon Hill.
						
					
				